  Case 1:20-cv-00802-RGA Document 11 Filed 09/09/20 Page 1 of 1 PageID #: 81




                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF DELAWARE

In re:                                        :
                                              :
ENERGY FUTURE HOLDINGS CORP.,                 :       Bankruptcy Case No. 14-10979 (CSS)
et al.,                                       :
                                              :
                Debtors.                      :
                                              :
                                              :
ALVESTER COLEMAN                              :
                                              :
                Appellant,                    :
                                              :
         v.                                   :       Civil Action No. 20-802-RGA
                                              :
ENERGY FUTURE HOLDINGS CORP.,                 :
                                              :
                Appellee.                     :



                                      ORDER

         WHEREAS, the Court issued an order directing Appellant to file his Opening Brief on

the appeal within thirty (30) days of July 27, 2020 (D.I. 9);

         WHEREAS, more than thirty (30) days has passed and Appellant has not filed his

Opening Brief;

         NOW THEREFORE, IT IS HEREBY ORDERED that, Appellant shall show cause in

writing by October 9, 2020, why this appeal should not be dismissed.


September 9, 2020                                     /s/ Richard G. Andrews
Date                                                  United States District Judge




                                            Page 1 of 1
